In the
 United States Court of Appeals
              For the Seventh Circuit
                        ____________

No. 04-1847
SOUVANNASENG BORIBOUNE, et al.,
                                       Plaintiffs-Appellants,
                              v.
GERALD BERGE, et al.,
                                       Defendants-Appellees.

                        ____________
           Appeal from the United States District Court
               for the Western District of Wisconsin.
        No. 04-C-0015-C—Barbara B. Crabb, Chief Judge.
                        ____________
  SUBMITTED NOVEMBER 2, 2004—DECIDED DECEMBER 6, 2004
                        ____________




 Before BAUER, POSNER, and EASTERBROOK, Circuit
Judges.
  EASTERBROOK, Circuit Judge. Four inmates of Wisconsin’s
top-security prison filed this suit under 42 U.S.C. §1983 and
asked the district judge to allow them to proceed in forma
pauperis under 28 U.S.C. §1915. Although Fed. R. Civ. P. 20
authorizes the joinder of these claims and parties, the
district judge dismissed the complaint before the defendants
had been served with process, and without reaching the
merits. In Lindell v. Litscher, 212 F. Supp. 2d 936 (W.D.
Wis. 2002), the judge had announced that, notwithstanding
Rule 20, she would not allow prisoners to litigate jointly in
2                                                 No. 04-1847

forma pauperis, and she applied that ruling to this com-
plaint. In response to a motion for reconsideration, the
judge elaborated on her reasons. 2004 U.S. Dist. LEXIS 3926
(W.D. Wis. Mar. 8, 2004). She explained that the need to
apportion one filing fee among multiple plaintiffs and
collect small sums under §1915(b)(1) not only would
produce an administrative headache but also would reduce
the deterrence to frivolous litigation that the enactment of
that provision, as part of the Prison Litigation Reform Act,
was supposed to produce. Likewise it will be hard to know
which plaintiffs should be assessed “strikes” under §1915(g)
when some but not all of the claims are frivolous or dis-
missed under Rule 12(b)(6). Moreover, the judge stated, some
prisoners may forge others’ signatures or otherwise attempt
to act on behalf of their fellow plaintiffs, although only
members of the bar are allowed to litigate as agents.
  Some of the district judge’s reasons are unrelated to the
PLRA. Jailhouse “lawyers” surely overstepped their roles on
occasion before the PLRA, and they may do so even if
multiple prisoners prepay all fees and thus avoid §1915.
Civil cases can be complex whether or not any plaintiff is a
prisoner, and the rules provide palliatives: severance or
pretrial orders providing for a logical sequence of decision.
See Fed. R. Civ. P. 16, 20(b), 21, 42(b).
   Still, the district judge’s concerns about the interaction of
Rule 20 and the PLRA are substantial. Joint litigation could
undermine the system of financial incentives created by the
PLRA. Prisoners who could afford the filing fee (at least on
the §1915(b) installment plan) doubtless prefer joint
litigation if many prisoners then share the cost of one filing
fee; prisoners who have “struck out” under §1915(g) and
thus must prepay all filing fees unless “under imminent
danger of serious physical injury”, see Lewis v. Sullivan,
279 F.3d 526 (7th Cir. 2002), may hope to tag along on a
joint complaint; and litigation with disparate parties and
claims under Rule 20 may be cumbrous. It does not follow,
No. 04-1847                                                  3

however, that §1915 has superseded Rule 20. The PLRA
does not mention Rule 20 or joint litigation. Repeal by im-
plication occurs only when the newer rule is logically incom-
patible with the older one. See, e.g., Branch v. Smith, 538 U.S
254, 273 (2003); J.E.M. Ag Supply, Inc. v. Pioneer Hi-Bred
International, Inc., 534 U.S. 124, 141-44 (2001). And there
is no irreconcilable conflict between Rule 20 and the PLRA:
joint litigation does not relieve prisoners of any duties
under the more recent statute. Rules adopted long before
the PLRA forbid joinder in prisoners’ collateral attacks on
their convictions; each petition must be directed to a single
criminal judgment. Rule 2(c) of the Rules Governing Section
2255 Proceedings for the United States District Courts;
Rule 2(d) of the Rules Governing Section 2254 Cases in the
United States District Courts. (Amendments effective
December 1, 2004, change the subsection references but not
their substance.) No comparable provision appears in the
Federal Rules of Civil Procedure or the PLRA. Courts must
honor the difference between the prohibition in Rules 2(c)
and 2(d) and the grant of permission in Rule 20.
   Although spreading the cost of a filing fee would erode
prisoners’ incentive to think carefully before filing, and in-
crease the number of weak claims, that sort of effect is well
short of incompatibility. The district judge gave a reason
why Congress may want to curtail joinder in prisoners’ civil
litigation, but a reason to do something differs from having
done it. Moreover, joint litigation creates countervailing
costs. A prisoner litigating on his own behalf takes the risk
that one or more of his claims may be deemed sanctionable
under Fed. R. Civ. P. 11, or may count toward the limit of
three weak forma pauperis claims allowed by §1915(g). A
prisoner litigating jointly under Rule 20 takes those risks
for all claims in the complaint, whether or not they concern
him personally. Sharing works both ways; detriments as
well as costs are parceled out among plaintiffs. Rule 11
requires all unrepresented plaintiffs to sign the complaint,
4                                                No. 04-1847

and the signature conveys all of the representations
specified by Rule 11(b) for the entire complaint. Likewise
§1915(g) limits to three the number of IFP complaints or
appeals that were “dismissed on the grounds that it is
frivolous, malicious, or fails to state a claim upon which
relief may be granted”. This language refers to the complaint
or appeal as a whole; thus when any claim in a complaint or
appeal is “frivolous, malicious, or fails to state a claim upon
which relief may be granted”, all plaintiffs incur strikes.
Many prisoners may think that the risks of joint litigation
under Rule 11 and §1915(g) exceed the gains of sharing the
filing fee. One could imagine situations in which joined
claims lack overlap, and in which it would be inappropriate
to attribute Plaintiff A’s claim to Plaintiff B for the purpose
of “strikes”; but then joinder may be impermissible under
Rule 20 itself, or severance appropriate. When claims are
related enough to be handled together, they are related
enough for purposes of §1915(g) as well.
   Because the PLRA does not repeal or modify Rule 20,
district courts must accept complaints filed by multiple
prisoners if the criteria of permissive joinder are satisfied.
There remains the question how much each plaintiff owes.
The district judge supposed that the court collects only one
filing fee per complaint or appeal. This creates difficult
problems of apportionment when some plaintiffs have funds
in their trust accounts, others do not, and still others have
“struck out” under §1915(g) and can no longer proceed in
forma pauperis. The judge’s assumption—one filing fee per
suit, rather than per litigant—reflects the norm in civil
litigation. But one circuit has concluded that the PLRA
modified this approach and obliges prisoners seeking to
proceed in forma pauperis to pay one fee apiece. Hubbard
v. Haley, 262 F.3d 1194 (11th Cir. 2001). No other decision
has considered this question; although the sixth circuit
shares the district judge’s assumption that a single fee must
be apportioned, see Talley-Bey v. Knebl, 168 F.3d 884 (6th
No. 04-1847                                                  5

Cir. 1999); In re Prison Litigation Reform Act, 105 F.3d
1131, 1137-38 (6th Cir. 1997), it did not discuss the matter.
We think that Hubbard got this right—which means that
permissive joinder under Rule 20 turns out not to impair
the PLRA’s financial incentives after all.
   Section 1915(b)(1) says, among other things, that “if a
prisoner brings a civil action or files an appeal in forma
pauperis, the prisoner shall be required to pay the full
amount of a filing fee.” Hubbard concluded that this lan-
guage requires each prisoner seeking to litigate in forma
pauperis to pay (or arrange to pay in installments) the full
filing fee, whether or not anyone else is a co-plaintiff. It is
hard to read this language any other way. Section 1914(a)
is the source of the filing fee: “The clerk of each district
court shall require the parties instituting any civil action,
suit or proceeding in such court, whether by original pro-
cess, removal or otherwise, to pay a filing fee of $150 except
that on application for a writ of habeas corpus the filing fee
shall be $5.” Although §1914(a) does not say so directly, it
implies that the $150 fee is per case rather than per
litigant; the “parties” pay $150. (Section 1913, which deals
with appellate fees, and §1914(b), which deals with addi-
tional fees in the district court, authorize the Judicial
Conference to set an amount and do not hint at the choice
between per-case and per-litigant fees.) Section 1915(b)(1),
by contrast, specifies a per-litigant approach to fees.
  A per-litigant approach is a natural concomitant to a sy-
stem that makes permission to proceed in forma pauperis
(and the amount and timing of payments) contingent on
certain person-specific findings, see §1915(a), (c), §1915A,
including the number of unsuccessful suits or appeals the
prisoner has pursued in forma pauperis, see §1915(g), and
the balance in the prisoner’s trust account, see §1915(b).
Most of the administrative problems that the district court
perceived in permissive joinder come from the poor match
between the person-specific system established by the
6                                                No. 04-1847

PLRA and an attempt to apportion one fee among multiple
prisoners whose litigation histories and trust balances dif-
fer. These difficulties vanish if we take §1915(b)(1) at face
value and hold that one price of forma pauperis status is
each prisoner’s responsibility to pay the full fee in install-
ments (or in advance, if §1915(g) applies), no matter how
many other plaintiffs join the complaint.
   Instead of adopting a no-joinder rule, the district court
should have ensured that each of the four prisoners was
assessed one full filing fee under §1915(b)(1). District judges
may think it sound to alert prisoners to this requirement—
as well as the risk under Rule 11 and §1915(g) that they
will be held accountable for their co-plaintiffs’ claims—and
give them an opportunity to drop out. Complaints about
prison-wide practices do not require more than one plaintiff.
Complaints with a common core plus additional claims by
different prisoners increase each plaintiff’s risks under Rule
11 and §1915(g) without a corresponding reduction in the
filing fee; many prisoners will opt to litigate by themselves
once they understand this, and the process will simplify
litigation as the district judge hoped her approach would do.
This can be accomplished, without any insult to Rule 20, by
ensuring that prisoners understand how Rule 11,
§1915(b)(1), and §1915(g) work together.
                                   VACATED AND REMANDED
No. 04-1847                                          7

A true Copy:
      Teste:

                    ________________________________
                    Clerk of the United States Court of
                      Appeals for the Seventh Circuit




               USCA-02-C-0072—12-6-04